Case 2:20-cv-00690-JPH-DLP Document 13 Filed 05/03/21 Page 1 of 2 PageID #: 73




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

MARZONO SHELLY,                                      )
                                                     )
                              Petitioner,            )
                                                     )
                         v.                          )        No. 2:20-cv-00690-JPH-DLP
                                                     )
RICHARD BROWN,                                       )
                                                     )
                              Respondent.            )

                       Order Granting Respondent's Motion to Dismiss
                           and Directing Entry of Final Judgment

       Marzono Shelly commenced this 28 U.S.C. § 2254 habeas corpus action on December 28,

2020, challenging discipline he received in prison disciplinary case number WVE 20-07-0050 on

August 5, 2020. Dkt. 2. The respondent moves to dismiss this action as moot, showing that on

March 23, 2021, while this action was pending, the Indiana Department of Correction Final

Reviewing Authority designated Mr. Shelly's disciplinary case for rehearing and vacated the

sanctions. Dkt. 9 (citing dkt. 9-2). Mr. Shelly has responded to the motion to dismiss but does not

address the sanctions being vacated.

       "A case becomes moot when it no longer presents a case or controversy under Article III,

Section 2 of the Constitution." Eichwedel v. Curry, 700 F.3d 275, 278 (7th Cir. 2012). "In general

a case becomes moot when the issues presented are no longer live or the parties lack a legally

cognizable interest in the outcome." Id. (citation and quotation marks omitted). A federal court

may issue a writ of habeas corpus pursuant to 28 U.S.C. § 2254 only if it finds the applicant "is in

custody in violation of the Constitution or laws or treaties of the United States." 28 U.S.C.

§ 2254(a) (emphasis added). Therefore, a habeas action becomes moot if the Court can no longer
Case 2:20-cv-00690-JPH-DLP Document 13 Filed 05/03/21 Page 2 of 2 PageID #: 74




"affect the duration of [the petitioner's] custody." White v. Ind. Parole Bd., 266 F.3d 759, 763 (7th

Cir. 2001).

       Here, the uncontested record shows that Mr. Shelly's sanctions have been vacated and thus

can no longer affect the duration of his custody. Accordingly, Mr. Shelly's petition for a writ of

habeas corpus is moot. See id. An action which is moot must be dismissed for lack of jurisdiction.

See Diaz v. Duckworth, 143 F.3d 345, 347 (7th Cir. 1998).

       The respondent's motion to dismiss, dkt. [9], is granted. This action is dismissed without

prejudice and final judgment consistent with this Order shall now issue.

SO ORDERED.

Date: 5/3/2021




Distribution:

Marzono Shelly
951801
Wabash Valley Correctional Facility - Inmate Mail/Parcels
Electronic Service Participant – Court Only

Frances Hale Barrow
Indiana Attorney General
frances.barrow@atg.in.gov




                                                 2
